Exhibit 99.1 Dendreon Reports First Quarter 2009 Financial Results SEATTLE, May 6, 2009 – Dendreon Corporation (Nasdaq: DNDN) today reported results for the first quarter ended March 31, 2009.Revenue for the first quarter of 2009 was $30,000 compared to $31,000 for the quarter ended March 31, Dendreon's total operating expenses for the three months ended March 31, 2009 were $17.0 million compared to $19.2 million for the same period in 2008.The net loss for the quarter ended March 31, 2009 was $15.4 million, or $0.16 per share compared to a net loss for the same quarter of 2008 of $19.5 million, or $0.23 per share. Cash, cash equivalents, short-term, and long-term investments at March 31, 2009 totaled $91.2 million compared to $108.5 million at December 31, 2008. Recent Events: · Reported final analysis of the IMPACT (IMmunotherapy for Prostate AdenoCarcinoma Treatment) Phase 3 trial for PROVENGE (sipuleucel-T) which demonstrated a statistically significant increase in overall survival.Data were presented at the American Urological Association (AUA) Annual Meeting.Based on these data, the Company intends to amend its Biologics License Application (BLA) with the U.S. Food and Drug Administration (FDA) in the fourth quarter of this year. · Presented preclinical data at the AUA meeting announcing that D3263, a small molecule targeting TRPM8 (a transmembrane cation channel protein), reduced the size of the prostate in an animal model of benign prostatic hyperplasia (BPH) alone or in combination with finasteride. · Initiated a Phase 1 clinical trial of D3263 in patients with advanced cancer.The trial is an open-label, dose-escalation study evaluating the safety and pharmacokinetics of orally-administered D3263 targeting TRPM8 in patients with solid tumors that are refractory to standard therapies. · Presented data from the PROTECT (PROvenge Treatment and Early Cancer Treatment) or P-11 Phase 3 study suggesting that PROVENGE induces long-term memory immune responses that are durable and can be maintained following boosting.The results of the study also indicate that CD54 upregulation on Antigen Presenting Cells (APC), a measure of product potency, is a correlate of immune activation.P-11 is an ongoing Phase 3 clinical trial designed to evaluate the safety and biologic activity of PROVENGE in patients with non-metastatic androgen-dependent (hormone sensitive) prostate cancer who have had a prostate-specific antigen (PSA) recurrence following surgical removal of the prostate “The significant benefit in overall survival demonstrated in our Phase 3 IMPACT trial for PROVENGE is a major milestone for the company and puts us one step closer to making PROVENGE available to patients with prostate cancer who currently have few appealing treatment options,” stated Mitchell H. Gold, M.D., president and chief executive officer of Dendreon.“We look forward to reviewing our commercialization plans for PROVENGE in more detail during a webcast analyst day this summer.” In lieu of a conference call, the Company will present at several upcoming investor conferences that will be webcast, three of which are later this month and include: · Bank of America / Merrill Lynch 2009 Health Care Conference on May 12, 2009 · Deutsche Bank 34th Annual Healthcare Conference on May 19, · Leerink Swann Novel Cancer Therapeutics: Roundtable Conference on May 20, 2009 About Dendreon Dendreon Corporation is a biotechnology company whose mission is to target cancer and transform lives through the discovery, development and commercialization of novel therapeutics. The Company applies its expertise in antigen identification, engineering and cell processing to produce active cellular immunotherapy product candidates designed to stimulate an immune response.Dendreon is also developing an orally-available small molecule that targets TRPM8 that could be applicable to multiple types of cancer as well as benign prostatic hyperplasia.
